DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 -5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al (US 2013/0194862) in view of Chung et al (US patent No 8,270,207).
Jung et al (see figure 2A) disclose a method for changing a resistance of a memory cell (MTJ is a resistive memory), the method comprising: 
applying a n-type channel metal-oxide-semiconductor (NMOS) gate voltage to a NMOS gate terminal (the gate of NMOS transistor 1634) to form a first conductive path between source/drain terminals of a NMOS transistor (the current path from source to drain of 1364); 
applying a p-type channel metal-oxide-semiconductor (PMOS) gate voltage to a PMOS gate terminal (the gate terminal of PMOS  transistor 1362) to form a second conductive path between source/drain terminals of a PMOS transistor (the conductive current between source and drain of 1362 when this transistor is ON);
passing a write current (when signal WE is ON, a write current is flowing through these transistors) through both the first conductive path (as above) and the second conductive path (as above) to a resistive memory cell (MTF), wherein the write current changes the resistance of the resistive memory cell from a first resistance to a second resistance that is different than the first resistance. The resistance of MIJ would change depending on the current apply through this cell i.e. high resistance of low resistance.
Jung et al fail to disclose the steps of :

applying a second body bias voltage to a PMOS body terminal of the PMOS transistor, wherein the second body bias voltage is negative relative to the PMOS gate voltage and the first body bias voltage is positive relative to the PMOS gate voltage; and 
Chung et al disclose a method of programming a resistive memory including the step of applying a negative substrate (body) bias voltage to the substrate of two access transistor (see abstract). Note that the voltage Vsb that apply to the substrate of two transistors in figure 4A and 5B is a negative voltage.

	Therefore, it would have been obvious to one of ordinary in the art at the time was made to modify Jung et al by applying a body (substrate) bias voltage to the substrate of the memory cell so as to program the cell as taught by Chung et al.
	Regarding claim 2-5, the selection of the first body bias voltage, the second body bias voltage to be the same, or greater or smaller than the other one, and to a particular value (such as 2Volt of negative 2Volt) would have been obvious at .
Allowable Subject Matter
Claims 11-20 are allowed.
Claims 6-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  :
The prior art of record fail to teach or suggest a method of changing a resistance of a memory cell in claim 1, wherein passing the write current through the first conductive path and the second conductive path comprises: applying a bit line voltage to one of the source/drain terminals of the NMOS transistor and one of the source/drain terminals of the PMOS transistor, wherein another one of the source/drain terminals of the NMOS transistor and another one of the source/drain terminals of the PMOS transistor are electrically coupled to a first terminal of the resistive memory cell (claim 6 and claim 11); probing the resistive memory cell to determine the resistive memory cell has the second resistance, 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
_ Yasuda et al disclose a method of changing resistance of a memory cell including the step of applying a current through a NMOS and PMOS.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to SON T DINH whose telephone number is (571)272-1868.  The examiner can normally be reached on 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571-272-1869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
S. Dinh
8/28/21






/SON T DINH/Primary Examiner, Art Unit 2824